DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 19-22, 24, 26-27 and 31 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19 and 27, Morioka (US 2012/0307696 A1) discloses a first radio receiving apparatus (Fig. 4 station 20) included in a plurality of radio receiving apparatuses and a communication method for a first radio receiving apparatus included in a plurality of radio receiving apparatuses that perform communication with a radio transmission apparatus (Fig. 4 Access Point 10) comprising:

a transmission unit that transmits a resource reserving response signal to the radio transmission apparatus (Fig. 4; [0061], [0058]) by using at least one radio resource with which the resource reserving signal is received ([0061]; Fig. 2-3), wherein the resource reserving signal includes a receiver address (RA) Field in which a broadcast address is described ([0063]); Kim (US 2018/0213516 A1) discloses the resource reserving signal further includes information indicating a combination of the plurality of radio receiving apparatuses in a physical layer header (PHY header) ([0064]); the combination of the plurality of radio receiving apparatuses explicitly indicates destination receiving apparatuses of the resource reserving signal ([0072]); the radio resource with which the resource reserving signal is received is divided into a plurality of sub-channels, and information indicating a sub-channel with which the resource reserving response signal is transmitted among the plurality of sub-channels is signaled from the radio transmission apparatus ([0144]); the resource reserving signal includes information indicating a bandwidth of the radio resource with which the radio transmission apparatus transmits the resource reserving signal ([0149]); and a bandwidth of the sub-channel is a bandwidth obtained by equally dividing the bandwidth of the radio resource with which the resource reserving signal is transmitted ([0145]).
Regarding claim 24, Morioka discloses a radio transmission apparatus (Fig. 4 Access Point 10) that performs communication with a plurality of radio receiving apparatuses (Fig. 4 station 20) comprising:

a reception unit that receives a resource reserving response signal transmitted by at least one radio receiving apparatus among the plurality of radio receiving apparatuses (Fig. 4; [0061], [0058]) by using at least one radio resource with which the resource reserving signal is received ([0061]; Fig. 2-3), wherein the resource reserving signal includes a receiver address (RA) field in which a broadcast address is described ([0063]); Kim discloses the resource reserving signal further includes information indicating a combination of the plurality of radio receiving apparatuses in a physical layer header (PHY header) ([0064]); the combination of the plurality of radio receiving apparatuses explicitly indicates destination receiving apparatuses of the resource reserving signal ([0072]); the radio resource with which the resource reserving signal is received is divided into a plurality of sub-channels, and information indicating a sub-channel with which the resource reserving response signal is transmitted among the plurality of sub-channels is signaled from the radio transmission apparatus ([0144]); the resource reserving signal includes information indicating a bandwidth of the radio resource with which the radio transmission apparatus transmits the resource reserving signal ([0149]); and a bandwidth of the sub-channel is a bandwidth obtained by equally dividing the bandwidth of the radio resource with which the resource reserving signal is transmitted ([0145]).
Either singularly or in combination, fail to anticipate or render the limitation "sub-channel with which the resource reserving response signal is transmitted among the plurality of sub-channels is allocated by the radio transmission apparatus: and the sub-channel to which the resource reserving response signal is transmitted is set for each of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/L.T.W./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415